Citation Nr: 1739535	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO. 13-31 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for Posttraumatic Stress Disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Bryan Held, Representative


ATTORNEY FOR THE BOARD

E. Morgan, Associate Counsel






INTRODUCTION

The Veteran had active duty service from March 1968 to October 1969. The appeal comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision from the RO in Phoenix, Arizona. 

This appeal arises from a request to reopen a claim of entitlement to service connection for PTSD received at the RO on March 2006. In a June 2010 rating decision, the RO granted service connection for PTSD and assigned an initial rating of 30 percent under Diagnostic Code 9411, effective March 3, 2006. The Veteran appealed that rating decision in April 2011. 

The appeal was certified to the Board in July 2016. During the course of the appeal, in an April 2016 rating decision, the RO increased the rating for PTSD to 50 percent, effective from March 3, 2006. 


FINDING OF FACT

For the entire period on appeal, the Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity. 


CONCLUSION OF LAW

The criteria for a disability rating greater than 50 percent for PTSD have not been met for any period. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The rating issue arises from the Veteran's disagreement with the initial evaluation following the grant of service connection, no additional notice is required. The Federal Circuit and the Veterans Court have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for 'downstream' issues following a service connection grant, such as initial rating and effective date claims).

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran. The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained. 

The RO has also obtained a thorough medical examination for the PTSD rating claim. The Veteran has made no specific allegations as to the inadequacy of any examination or opinion. Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).

Schedular Rating for PTSD

 Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. If two ratings are potentially applicable, the greater rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran. See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition. Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment. See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589  (1991). Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply. Fenderson v. West, 12 Vet. App. 119 (1999). Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports. Id. Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007). Here, the appeal is based upon the assignment of an initial disability rating and an evaluation of the overall record is required. Fenderson. 

In the process of evaluating a mental disorder, VA is required to consider a number of pertinent factors, such as the frequency, severity, and duration of a veteran's psychiatric symptoms. See 38 C.F.R. § 4.126. After consideration of these factors, and based on all the evidence of record that bears on occupational and social impairment, VA must assign a disability rating that most closely reflects the level of social and occupational impairment a veteran is suffering.

VA has adopted and applies a schedule of ratings based on one general rating formula for mental disorders. 38 U.S.C.A. § 1155; see 38 U.S.C. § 501; 38 C.F.R. 
§ 4.130. The Courts have held that this action was in accordance with statutory authority. See generally Mauerhan v. Principi, 16 Vet. App. 436 (1992); Cohen v. Brown, 10 Vet. App. 128 (1997). 

The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code. Instead, VA considers all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV). See 38 C.F.R. § 4.126. If the evidence demonstrates that a claimant has symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned. Mauerhan, 16 Vet. App. at 443. The Court of Appeals for the Federal Circuit has embraced the Mauerhan interpretation of the criteria for rating psychiatric disabilities. Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Since August 4, 2014, VA has required a diagnosis of a mental disorder that conforms with the DSM-5. For claims prior to that date, VA required a diagnosis that conformed with the DSM-IV-TR. See Schedule for Rating Disabilities: Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093, 45,093 -94 (Aug. 4, 2014 (amending 38 C.F.R. § 4.125)).

Pertinent to the claim on appeal, the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities: 

A 50 percent rating is warranted if the mental disorder is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. 4.130, Diagnostic Code 9411.

During the pendency of this claim, the DSM-IV was superseded by a new fifth edition that significantly changed diagnostic metrics for mental illnesses. Diagnostic and Statistical Manual of Mental Disorders 16 (5th ed. 2013) (DSM-5). In pertinent part, the DSM-5 eliminated the Global Assessment of Functioning (GAF) scores used in the DSM-IV. 

The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record. 38 U.S.C.A. § 7104(a) (West 2014). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016). A VA claimant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.

After a review of all of the evidence, the Board finds that a disability rating greater than 50 percent is not warranted for PTSD for any period on appeal. 

April 2004 VA treatment records show the Veteran reported being divorced the prior year. He was taking Lexapro 3 times a week. He experienced insomnia, depression and business challenges. He denied suicidal ideation. July 2004 VA treatment records show the Veteran continuing to treat for PTSD and that he meditated regularly. 

In May 2006, a private practitioner reported that he treated the Veteran from January 1999 through December 2002. The primary diagnosis was PTSD. The Veteran's GAF score fluctuated from a low of 15 to a high of 85. He had periods of functioning very well and periods of high anxiety. 

July 2006 and December 2006 VA treatment records show the Veteran had symptoms of moderate anxiety and moderate depression. There was no suicidal ideation. 

March 2007 VA treatment records show a diagnosis of PTSD and report a GAF score of 55. The records indicate that the Veteran was previously a chiropractor and neurologist. He has been active in rehabilitative efforts since 1985. He has no history of fighting and a strong sense of spirituality. His longest employment was as a physician from 1975 to 2002. His daily activities included waking up early, meditation and reading. At intake, records note suicidal and homicidal ideation but he never had a plan or intent. Symptoms noted during his in-patient treatment were insomnia, loss of interest in activities; feelings of detachment or estrangement from others, irritability and decreased concentration. At discharge in April 2007, his diagnosis was PTSD, depressive disorder and alcohol abuse in remission. There was no suicidal or homicidal ideation. His GAF score was 60. 

In December 2013 Dr. P.B., Ph.D. evaluated the Veteran's PTSD symptoms. The Veteran's medical history was reviewed. He reported that the Veteran was "very pleasant," and also noted that the Veteran's GAF score likely oscillated though he had not treated him or over a period of time. He reported that the Veteran has sleep disturbances, occasional nightmares and anxiety. 

A December 2015 VA examination reviewed the medical evidence in the claims file, recounted the Veteran's history and recited his complaints. The report showed that the Veteran had occasional and social impairment with reduced reliability and productivity. He spends his days doing service work as a volunteer. He had a girlfriend and walked his dog. He has not been under psychiatric care since about 2007 when treated for PTSD at a VAMC in an in-patient program. He was not taking psychotropic medication. He was observed as cooperative and intelligent. He has chronic combat related PTSD. His symptoms occurred daily. He had insomnia, irritability, anxiety and he reports that he isolates. He had panic attacks described as occurring weekly or less often. 

An increase in the disability rating above 50 percent is not warranted. The preponderance of the evidence is against a finding that the Veteran has such frequent, severe and durational symptoms indicating deficiencies in most areas, such as school, work, family relations, judgment, thinking and mood due to the service-connected PTSD. 

The evidence does not substantiate symptomatology of the type and degree contemplated as "obsessional rituals which interfere with routine activities." No such obsessional rituals have been described. The evidence does not substantiate symptomatology of the type and degree contemplated as "speech intermittently illogical, obscure, or irrelevant." While there are descriptions of panic attacks in the December 2015 VA examination, they are described as weekly or less often. The  evidence does not substantiate symptomatology of the type and degree contemplated as "near-continuous panic or depression affecting the ability to function independently, appropriately and effectively." 

The Board has carefully considered the March 2007 notation indicating that the Veteran had a very brief period of suicidal ideation. However, his GAF scores for his in-patient care show moderate symptoms of depression and anxiety. There are no other reports of suicidal ideation in the record. While suicidal ideation is an example listed under the criteria for a 70 percent rating of the type and degree of symptoms that might contribute to occupational and social impairment with deficiencies in most areas, the presence of suicidal ideation is not itself probative of entitlement to a 70 percent rating unless the actual criteria for a 70 percent rating are met, i.e., occupational and social impairment with deficiencies in most areas. See Mauerhan. 

Regarding the ability to function independently, appropriately, and effectively, the December 2015 examiner noted no inappropriate behavior and reported that the Veteran had not received psychiatric care since 2007. Indeed, the Veteran reported that he was able to enjoy reading and meditating. He attended substance abuse group meetings.

The December 2015 VA examination reported occupational and social impairment with reduced reliability and productivity. This level of occupational and social impairment is consistent with a 50 percent disability rating but not higher. 

While the Veteran's social functioning is certainly impaired, he clearly retains substantial abilities in this area. However, there is a significant distinction between "difficulty" as listed under the 50 percent criteria and "inability" as listed under the 70 percent criteria. Simply demonstrating "difficulty" in establishing and maintaining effective relationships does not suggest symptomatology of the "degree" contemplated for a 70 percent rating. Here, the evidence is not like or similar to the inability to establish and maintain effective relationships. 

The Board has considered the Veteran's reports of sleep disturbances. The evidence  shows that the Veteran has complained of problems sleeping since 2004. While the Veteran has had sleep impairment throughout the period on appeal, these symptoms are of the type and degree contemplated by the criteria for a 50 percent rating and do not suggest entitlement to any higher rating. 

While certainly not dispositive in and of itself, the December 2015 VA examiner was asked to select the most appropriate level of impairment, and did not select the criteria for the 70 percent rating. In fact, the criteria for a 50 percent rating were deemed most appropriate. This is probative evidence against entitlement to a 70 percent rating. The report of VA examination in 2007 in-patient records, private treatment letters and December 2015 VA examination reveal a description of overall "moderate" impairment and notation that the Veteran has managed to cope with the symptoms for the most part. 

The Board reviewed the letters from private practitioners from May 2006 and December 2013. The May 2006 letter shows that the Veteran's was able to function at a high level for some periods of time. The report from Dr. P.B., Ph.D., in December 2013 is more consistent with the medical professional repeating the Veteran's words. Therefore, the Board gives little weight to that medical opinion. LaShore v. Brown, 8 Vet App 406 (1995) (holding that a lay history is not transformed into competent evidence merely because it was transcribed by a medical professional); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted"). Those letters and the descriptions therein do not substantiate a 70 percent rating or greater. 

While the evidence establishes that the Veteran has periods of irritability and anger, and while such symptomatology is of the "type" contemplated for the 70 percent rating, the evidence does not suggest symptoms of the "degree" contemplated as impaired impulse control. 

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, with respect to any ratings greater than herein assigned, the preponderance of the evidence is against the claim. Therefore, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56. For the reasons and bases discussed above, the Board finds that a preponderance of the evidence is against a rating in excess of 50 percent. To the extent any greater level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 4.3, 4.7. 


ORDER

Entitlement to a disability rating in excess of 50 percent for Posttraumatic Stress Disorder (PTSD) is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


